—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered May 2, 1990, convicting him of grand larceny in the second degree (two counts), offering a false instrument for filing in the first degree (27 counts), and nonpayment of taxes in violation of Tax Law § 289-b (2) (20 counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5) (see, People v Shurka, 191 AD2d 724 [decided herewith]). Balletta, J. P., Rosenblatt and Miller, JJ., concur.